PER CURIAM.
Defendant Andrew Charles Peters appeals his convictions and sentencing for multiple offenses, as well as the trial court’s revocation of his probation on a prior offense. Although we agree that the trial court erred in the admission of certain hearsay testimony, we conclude, after applying the harmless error test as set forth in State v. DiGuilio, 491 So.2d 1129 (Fla.1986), that there is no reasonable possibility that the errors contributed to the convictions. Finding defendant’s remaining arguments to be without merit, the appealed decisions are affirmed.